522 F.2d 1383
Robert E. COTNER, Appellant,v.Dr. P.J. CICCONE, Director, United States Medical Center forFederal Prisoners, Springfield, Missouri, Appellee.
No. 74-1907.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 16, 1975.Decided Oct. 24, 1975.

Appeal from the United States District Court for the Western District of Missouri;  William H. Becker, Chief Judge.
David R. Freeman, Federal Public Defender, Kansas City, Mo., for appellant.
J. Whitfield Moody, Asst. U.S. Atty., Kansas City, Mo., for appellee.
Before HEANEY, BRIGHT and WEBSTER, Circuit Judges.
PER CURIAM.


1
Robert E. Cotner appeals from a final judgment of the District Court denying his petition to compel disclosure of all records of the United States Bureau of Prisons relative to him pursuant to the Freedom of Information Act, 5 U.S.C. Sec. 552, and to furnish transcripts of the pre-hearing conference of his prior habeas corpus action, Cotner v. Ciccone, Civil Action Nos. 74CV359-S-WHB-R and 74CV360-S-WHB-R.  We consider only the denial of the request for prison records.1


2
Subsequent to the filing of the notice of appeal, the United States Bureau of Prisons issued a regulation making available to the appellant some of the records requested.  Counsel for the appellant and the government agreed at oral argument that the issuance of the regulation resolved, at least in part, the issue presented.  They also agreed that they were not prepared to argue before this Court whether the regulation was consistent with the Freedom of Information Act.  Accordingly, the cause is remanded to the District Court with directions to dismiss the petition or to take such other action as its deems appropriate.



1
 The appellant's appointed counsel was directed by letter accompanying the Order of Appointment to limit the issues on appeal to the denial of the request for prison records